                                                                                                                                                           
  

exhibit 10.31

CONSULTING AGREEMENT

Consulting Agreement (the “Agreement”), dated as of March 10, 2017, by and
between JBG SMITH Properties, a Maryland real estate investment trust (together
with its affiliates, the “Company”), with its principal offices in Chevy Chase,
Maryland and Mitchell Schear (“Consultant”).  

Recitals

The Company and Consultant desire to set forth the terms upon which Consultant
will enter into an engagement with the Company to provide consulting services;

Vornado Realty Trust, a Maryland real estate investment trust and Vornado Realty
L.P., a Delaware limited partnership (the “Vornado Parties”), and JBG Properties
Inc., a Maryland corporation and JBG/Operating Partners, L.P., a Delaware
limited partnership, together with certain JBG entities (the “JBG Parties”), and
the Company, entered into that certain Master Transaction Agreement dated
October 31, 2016 (the “Transaction Agreement”), pursuant to which the Vornado
Parties and the JBG Parties will effectuate a series of transactions resulting
in the acquisition, transfer and contribution of assets and interests to JBG
SMITH Properties and JBG SMITH Properties LP, a Delaware limited partnership;
and

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement


1.            ENGAGEMENT OF CONSULTANT.  THE COMPANY HEREBY AGREES TO ENGAGE
CONSULTANT, AND CONSULTANT HEREBY ACCEPTS SUCH ENGAGEMENT, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH.  CONSULTANT’S ENGAGEMENT HEREUNDER WILL BE AS
AN INDEPENDENT CONTRACTOR, RATHER THAN AS AN EMPLOYEE OF THE COMPANY.


2.            TERM.  THE TERM OF THIS AGREEMENT AND CONSULTANT’S ENGAGEMENT BY
THE COMPANY HEREUNDER WILL COMMENCE ON THE CLOSING DATE (AS DEFINED IN THE
TRANSACTION AGREEMENT) (THE “EFFECTIVE DATE”) AND WILL CONTINUE UNTIL DECEMBER
31, 2017 (THE “INITIAL PERIOD”).  THE TERM WILL RENEW FOR A SINGLE PERIOD FROM
JANUARY 1, 2018 THROUGH THE 24-MONTH ANNIVERSARY OF THE EFFECTIVE DATE (THE
“RENEWAL PERIOD”) UPON AGREEMENT BY EACH PARTY IN WRITING OF RENEWAL AT LEAST 60
DAYS PRIOR TO THE END OF THE INITIAL PERIOD (THE INITIAL PERIOD AND THE RENEWAL
PERIOD, IF APPLICABLE, THE “TERM”).  THIS AGREEMENT AND THE TERM MAY BE
TERMINATED EARLIER BY EITHER PARTY AS SET FORTH IN SECTION 5.  THE EFFECTIVENESS
OF THIS AGREEMENT IS CONTINGENT ON THE OCCURRENCE OF THE CLOSING (AS DEFINED IN
THE TRANSACTION AGREEMENT).  IF THE TRANSACTION AGREEMENT TERMINATES IN
ACCORDANCE WITH ITS TERMS OR THE CLOSING DOES NOT OCCUR FOR ANY REASON, THIS
AGREEMENT WILL BE VOID AB INITIO.


3.            SCOPE OF SERVICES.  CONSULTANT WILL SERVE AS A CONSULTANT AND
ADVISER TO THE COMPANY, AND HOLD HIMSELF OUT AS AVAILABLE TO PROVIDE SERVICES ON
AN AS-NEEDED BASIS, WITH REGARD TO MATTERS OF THE COMPANY THAT CONSULTANT WAS
INVOLVED WITH PRIOR TO THE DATE HEREOF AND CERTAIN OTHER MATTERS AS MAY BE
IDENTIFIED BY THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) OR THE COMPANY’S
CHIEF EXECUTIVE OFFICER, IN EACH CASE AS REQUESTED BY THE COMPANY.  CONSULTANT
WILL REPORT DIRECTLY TO THE COMPANY’S CHIEF EXECUTIVE OFFICER.  CONSULTANT WILL
DEVOTE SUCH TIME THAT IS REASONABLY NECESSARY FOR CONSULTANT TO PERFORM


 

                                                                               

 

­

--------------------------------------------------------------------------------

                                                                                                                                                           
  


SERVICES FOR THE COMPANY, PERFORM SUCH SERVICES IN A PROFESSIONAL MANNER
COMMENSURATE WITH THE FAVORABLE REPUTATION OF THE COMPANY AND NOT ENGAGE IN ANY
ACTIVITIES THAT WILL CONFLICT WITH THE BEST INTERESTS OF THE COMPANY.  UPON THE
COMPANY’S REQUEST, CONSULTANT WILL PROVIDE THE COMPANY WITH A REASONABLE
ACCOUNTING OF THE AMOUNT OF TIME CONSULTANT HAS DEVOTED TO PROVIDING SERVICES
UNDER THIS AGREEMENT.  IT IS THE COMPANY’S AND CONSULTANT’S CURRENT ANTICIPATION
THAT THE LEVEL OF SERVICES WILL NOT EXCEED 20% OF THE AVERAGE LEVEL OF SERVICES
PERFORMED BY CONSULTANT DURING CONSULTANT’S LAST THREE YEARS OF EMPLOYMENT WITH
VORNADO REALTY TRUST.  DURING CONSULTANT’S ACTIVE PROVISION OF REGULAR
CONSULTING SERVICES TO THE COMPANY UNDER THIS AGREEMENT DURING THE TERM, WITHOUT
REGARD TO WHETHER THE COMPANY CONTINUES TO PAY CONSULTANT UNDER SECTION 7(B)
HEREOF (THE “ACTIVE CONSULTING PERIOD”), THE COMPANY SHALL PROVIDE CONSULTANT
WITH ADMINISTRATIVE SUPPORT VIA HIS CURRENT ASSISTANT (OR IF SUCH ASSISTANT’S
EMPLOYMENT TERMINATES FOR ANY REASON, A REPLACEMENT ACCEPTABLE TO HIM) IN ORDER
TO ENABLE HIM TO PERFORM HIS SERVICES HEREUNDER.  AFTER CONCLUSION OF THE ACTIVE
CONSULTING PERIOD, CONSULTANT AGREES TO REMAIN AVAILABLE TO CONSULT WITH THE
COMPANY ON AN AS-NEEDED BASIS FOR THE REMAINDER OF THE TERM.


4.            CONSULTING FEES AND EXPENSES.  DURING THE TERM, THE COMPANY WILL
PAY CONSULTANT FEES AT THE RATE $166,667 PER MONTH (“CONSULTING FEES”).  THE
CONSULTING FEES WILL BE PAID IN CASH IN INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S CUSTOMARY PAYROLL PRACTICES.  THE COMPANY WILL PROMPTLY REIMBURSE
CONSULTANT FOR ALL REASONABLE BUSINESS EXPENSES UPON THE PRESENTATION OF
REASONABLY ITEMIZED STATEMENTS OF SUCH EXPENSES IN ACCORDANCE WITH THE COMPANY’S
POLICIES AND PROCEDURES NOW IN FORCE OR AS SUCH POLICIES AND PROCEDURES MAY BE
MODIFIED WITH RESPECT TO ALL SENIOR EXECUTIVE OFFICERS OF THE COMPANY (SUCH
EXPENSES, “BUSINESS EXPENSES”), AND WILL CONTINUE TO PROVIDE CONSULTANT WITH AN
ADDITIONAL CASH PAYMENT OF $2,750 PER MONTH FOR THE PERIOD DURING WHICH
CONSULTING FEES ARE PAID.


5.            TERMINATION OF THE AGREEMENT.  THIS AGREEMENT AND THE TERM MAY BE
TERMINATED BY EITHER PARTY FOR ANY REASON ON 60 DAYS’ NOTICE, AND WILL
AUTOMATICALLY TERMINATE UPON CONSULTANT’S DEATH; PROVIDED THAT THE COMPANY MAY
TERMINATE THIS AGREEMENT, THE TERM AND CONSULTANT’S ENGAGEMENT HEREUNDER FOR
CAUSE WITHOUT ADVANCE NOTICE.  FOR PURPOSES OF THIS AGREEMENT, THE COMPANY WILL
HAVE “CAUSE” TO TERMINATE THIS AGREEMENT AND THE TERM UPON CONSULTANT’S:


(I)  CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO, A FELONY;


(II) WILLFUL AND CONTINUED FAILURE TO USE REASONABLE BEST EFFORTS TO
SUBSTANTIALLY PERFORM HIS DUTIES HEREUNDER (OTHER THAN SUCH FAILURE RESULTING
FROM CONSULTANT’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) THAT CONSULTANT
FAILS TO REMEDY WITHIN 30 DAYS AFTER WRITTEN NOTICE IS DELIVERED BY THE COMPANY
TO CONSULTANT THAT SPECIFICALLY IDENTIFIES IN REASONABLE DETAIL THE MANNER IN
WHICH THE COMPANY BELIEVES CONSULTANT HAS NOT USED REASONABLE EFFORTS TO PERFORM
IN ALL MATERIAL RESPECTS HIS DUTIES HEREUNDER; OR


(III) WILLFUL MISCONDUCT (INCLUDING, BUT NOT LIMITED TO, A WILLFUL BREACH OF THE
PROVISIONS OF SECTION 10) THAT IS MATERIALLY ECONOMICALLY INJURIOUS TO THE
COMPANY.

For purposes of this Section 5, no act, or failure to act, by Consultant will be
considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company.


 

                                                                               

 

-2-

--------------------------------------------------------------------------------

                                                                                                                                                           
  


6.            NOTICE AND DATE OF TERMINATION.  ANY TERMINATION OF THIS AGREEMENT
AND THE TERM WILL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER
PARTY HERETO IN ACCORDANCE WITH SECTION 13.  FOR PURPOSES OF THIS AGREEMENT, A
“NOTICE OF TERMINATION” MEANS A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF THE AGREEMENT UNDER THE PROVISION SO INDICATED).  “DATE OF
TERMINATION” MEANS (I) THE DATE THE AGREEMENT IS TERMINATED DUE TO THE
CONSULTANT’S DEATH OR (II) IF THE AGREEMENT IS TERMINATED FOR ANY OTHER REASON,
THE DATE SET FORTH IN THE APPLICABLE NOTICE OF TERMINATION.


7.            COMPENSATION UPON TERMINATION OF AGREEMENT.  THIS SECTION PROVIDES
THE PAYMENTS AND BENEFITS TO BE PAID OR PROVIDED TO CONSULTANT AS A RESULT OF
TERMINATION OF THIS AGREEMENT AND THE TERM. EXCEPT AS PROVIDED IN THIS SECTION
7, CONSULTANT SHALL NOT BE ENTITLED TO ANYTHING FURTHER FROM THE COMPANY AS A
RESULT OF THE TERMINATION OF THIS AGREEMENT AND THE TERM, REGARDLESS OF THE
REASON FOR SUCH TERMINATION.


(A)           TERMINATION OF AGREEMENT FOR ANY REASON.  FOLLOWING THE
TERMINATION OF THIS AGREEMENT AND THE TERM, REGARDLESS OF THE REASON FOR SUCH
TERMINATION AND INCLUDING, WITHOUT LIMITATION, A TERMINATION OF THIS AGREEMENT
AND THE TERM BY THE COMPANY FOR CAUSE OR UPON EXPIRATION OF THE TERM, THE
COMPANY WILL PAY CONSULTANT (OR HIS ESTATE IN THE EVENT OF HIS DEATH) AS SOON AS
PRACTICABLE FOLLOWING THE TERMINATION OF THE AGREEMENT (A) ANY CONSULTING FEES
FOR THE PERIOD CONSULTANT PROVIDED SERVICES UNDER THE AGREEMENT THAT WERE EARNED
BUT REMAIN UNPAID AND (B) REIMBURSE CONSULTANT AS SOON AS PRACTICABLE FOLLOWING
THE DATE OF TERMINATION FOR ANY AMOUNTS DUE TO CONSULTANT FOR BUSINESS EXPENSES
(UNLESS SUCH TERMINATION OCCURRED AS A RESULT OF MISAPPROPRIATION OF FUNDS).


(B)           COMPANY’S TERMINATION OF THE AGREEMENT WITHOUT CAUSE OR UPON A
NONRENEWAL, OR CONSULTANT’S TERMINATION OF THE AGREEMENT FOR ANY REASON
(INCLUDING AS A RESULT OF DEATH OR DISABILITY).  IF THIS AGREEMENT AND THE TERM
IS TERMINATED FOLLOWING NOTICE TO CONSULTANT OF THE COMPANY’S INTENTION TO NOT
RENEW THE TERM OF THIS AGREEMENT, PURSUANT TO SECTION 2 OR BY THE COMPANY
WITHOUT CAUSE, OR THE CONSULTANT TERMINATES THE AGREEMENT FOR (X) ANY REASON
AFTER DECEMBER 31, 2017, PROVIDED THAT THE ACTIVE CONSULTING PERIOD CONTINUES
THROUGH THAT DATE OR (Y) AS A RESULT OF CONSULTANT’S DEATH OR DISABILITY (AS
DEFINED BELOW), CONSULTANT WILL BE ENTITLED TO RECEIVE, IN ADDITION TO ANY
PAYMENTS UNDER SECTION 7(A), CONTINUED PAYMENT OF THE CONSULTING FEES THROUGH
THE 24-MONTH ANNIVERSARY OF THE EFFECTIVE DATE, PAID IN APPROXIMATELY EQUAL
MONTHLY INSTALLMENTS COMMENCING ON THE 60TH DAY AFTER THE DATE OF TERMINATION
(WITH A CATCH-UP PAYMENT MADE ON THE 60TH DAY FOR AMOUNTS OTHERWISE PAYABLE
DURING SUCH FIRST 60-DAY PERIOD).  AS A CONDITION TO THE CONTINUATION OF
CONSULTING FEE PAYMENTS PURSUANT TO THIS PARAGRAPH, CONSULTANT MUST EXECUTE A
SEPARATION AND GENERAL RELEASE AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT
B (THE “RELEASE”), WHICH MUST BECOME EFFECTIVE WITHIN 55 DAYS FOLLOWING THE DATE
OF TERMINATION; PROVIDED, HOWEVER, THAT IF CONSULTANT’S DATE OF TERMINATION
OCCURS ON OR AFTER NOVEMBER 1 OF A GIVEN CALENDAR YEAR, ANY SUCH PAYMENTS
(SUBJECT TO SECTION 10 HEREOF) SHALL COMMENCE TO BE PAID IN JANUARY OF THE
IMMEDIATELY FOLLOWING CALENDAR YEAR.  “DISABILITY” MEANS THAT, AS A RESULT OF
CONSULTANT’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, CONSULTANT HAS BEEN
BEEN SUBSTANTIALLY UNABLE TO PERFORM HIS DUTIES HEREUNDER FOR A CONTINUOUS
PERIOD OF 180 DAYS.


(C)           COMPANY’S TERMINATION OF THE AGREEMENT FOR CAUSE.  IN THE EVENT
THIS AGREEMENT IS TERMINATED BY THE COMPANY FOR CAUSE, CONSULTANT WILL BE
ENTITLED ONLY TO THE PAYMENTS DESCRIBED UNDER SECTION 7(A). 


 

                                                                               

-3-

 

--------------------------------------------------------------------------------

 


8.            INDEPENDENT CONTRACTOR.  AS AN INDEPENDENT CONTRACTOR OF THE
COMPANY, CONSULTANT WILL NOT BE ENTITLED TO ANY BENEFITS AVAILABLE TO EMPLOYEES
OF THE COMPANY.  THE COMPANY WILL REPORT PAYMENTS TO CONSULTANT ON AN IRS FORM
1099, AND CONSULTANT ACKNOWLEDGES THAT CONSULTANT WILL BE SOLELY RESPONSIBLE FOR
ANY FEDERAL, STATE OR LOCAL INCOME OR SELF-EMPLOYMENT TAXES ARISING WITH RESPECT
TO ANY FEES HEREUNDER AND THAT CONSULTANT HAS NO STATE LAW WORKERS’ COMPENSATION
RIGHTS WITH RESPECT TO SERVICES UNDER THIS AGREEMENT.  AS AN INDEPENDENT
CONTRACTOR, CONSULTANT WILL NOT, DIRECTLY OR INDIRECTLY, ACT AS AN AGENT,
SERVANT OR EMPLOYEE OF THE COMPANY AND WILL NOT HAVE ANY AUTHORITY TO LEGALLY
BIND THE COMPANY OR HOLD HIMSELF OUT AS HAVING SUCH AUTHORITY.  CONSULTANT
AGREES TO OBSERVE ALL POLICIES AND RULES ESTABLISHED BY THE COMPANY FOR ITS
INDEPENDENT CONTRACTORS FROM TIME TO TIME.


9.            409A AND TERMINATION.  NOTWITHSTANDING THE FOREGOING, SOLELY TO
THE EXTENT  NECESSARY TO COMPLY WITH THE RESTRICTION IN SECTION 409A(A)(2)(B) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) CONCERNING PAYMENTS
TO “SPECIFIED EMPLOYEES” (AS DEFINED IN SECTION 409A OF THE CODE AND APPLICABLE
REGULATIONS THEREUNDER, “SECTION 409A”) ANY PAYMENT ON ACCOUNT OF CONSULTANT’S
SEPARATION FROM SERVICE THAT WOULD OTHERWISE BE DUE HEREUNDER WITHIN SIX MONTHS
AFTER SUCH SEPARATION SHALL NONETHELESS BE DELAYED UNTIL THE FIRST BUSINESS DAY
OF THE SEVENTH MONTH FOLLOWING CONSULTANT’S DATE OF TERMINATION AND THE FIRST
SUCH PAYMENT SHALL INCLUDE THE CUMULATIVE AMOUNT OF ANY PAYMENTS THAT WOULD HAVE
BEEN PAID PRIOR TO SUCH DATE IF NOT FOR SUCH RESTRICTION, TOGETHER WITH INTEREST
ON SUCH CUMULATIVE AMOUNT DURING THE PERIOD OF SUCH RESTRICTION AT A RATE, PER
ANNUM, EQUAL TO THE APPLICABLE FEDERAL SHORT-TERM RATE (COMPOUNDED MONTHLY) IN
EFFECT UNDER SECTION 1274(D) OF THE CODE ON THE DATE OF TERMINATION.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, CONSULTANT SHALL NOT
BE CONSIDERED TO HAVE TERMINATED SERVICES WITH THE COMPANY FOR PURPOSES OF
SECTION 7 HEREOF UNLESS HE WOULD BE CONSIDERED TO HAVE INCURRED A “SEPARATION
FROM SERVICE” FROM THE COMPANY WITHIN THE MEANING OF SECTION 409A.


10.         CONFIDENTIAL INFORMATION, OWNERSHIP OF DOCUMENTS; NON-COMPETITION;
NON-SOLICITATION. 


(A)           CONFIDENTIAL INFORMATION. DURING THE TERM AND THEREAFTER,
CONSULTANT SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF THE COMPANY ALL
TRADE SECRETS AND CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING TO THE
COMPANY AND ITS BUSINESSES AND INVESTMENTS, WHICH SHALL HAVE BEEN OBTAINED BY
CONSULTANT DURING CONSULTANT’S ENGAGEMENT WITH THE COMPANY AND WHICH IS NOT
GENERALLY AVAILABLE PUBLIC OR INDUSTRY KNOWLEDGE (OTHER THAN BY ACTS BY
CONSULTANT IN VIOLATION OF THIS AGREEMENT). EXCEPT AS MAY BE REQUIRED OR
APPROPRIATE IN CONNECTION WITH HIS CARRYING OUT HIS DUTIES UNDER THIS AGREEMENT,
CONSULTANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY
OTHERWISE BE REQUIRED BY LAW OR ANY LEGAL PROCESS, ANY STATUTORY OBLIGATION OR
ORDER OF ANY COURT OR STATUTORY TRIBUNAL OF COMPETENT JURISDICTION, OR AS
REQUESTED BY A GOVERNMENTAL OR ADMINISTRATIVE AGENCY, OR AS IS NECESSARY IN
CONNECTION WITH ANY ADVERSARIAL PROCEEDING AGAINST THE COMPANY (IN WHICH CASE
CONSULTANT SHALL USE HIS REASONABLE BEST EFFORTS IN COOPERATING WITH THE COMPANY
(AT THE COMPANY’S EXPENSE) IN OBTAINING A PROTECTIVE ORDER AGAINST DISCLOSURE BY
A COURT OF COMPETENT JURISDICTION), COMMUNICATE OR DIVULGE ANY SUCH TRADE
SECRETS, INFORMATION, KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY AND
THOSE DESIGNATED BY THE COMPANY OR ON BEHALF OF THE COMPANY IN THE FURTHERANCE
OF ITS BUSINESS OR TO PERFORM DUTIES HEREUNDER.  FOR THE AVOIDANCE OF DOUBT,
NOTHING IN THIS AGREEMENT IS INTENDED TO IMPAIR CONSULTANT’S RIGHTS TO MAKE
DISCLOSURES UNDER ANY APPLICABLE FEDERAL WHISTLEBLOWER OR TRADE SECRET LAW.


 

-4-

 

 

--------------------------------------------------------------------------------

 


(B)           REMOVAL OF DOCUMENTS; RIGHTS TO PRODUCTS. CONSULTANT MAY NOT
REMOVE ANY RECORDS, FILES, DRAWINGS, DOCUMENTS, MODELS, EQUIPMENT, AND THE LIKE
RELATING TO THE COMPANY’S BUSINESS FROM THE COMPANY’S PREMISES WITHOUT ITS
WRITTEN CONSENT, UNLESS SUCH REMOVAL IS IN THE FURTHERANCE OF THE COMPANY’S
BUSINESS OR IS IN CONNECTION WITH CONSULTANT CARRYING OUT HIS DUTIES UNDER THIS
AGREEMENT AND, IF SO REMOVED, SUCH ITEMS WILL BE RETURNED TO THE COMPANY
PROMPTLY AFTER TERMINATION OF THIS AGREEMENT AND THE TERM, OR OTHERWISE PROMPTLY
AFTER REMOVAL IF SUCH REMOVAL OCCURS FOLLOWING TERMINATION OF THIS AGREEMENT AND
THE TERM.  CONSULTANT SHALL AND HEREBY DOES ASSIGN TO THE COMPANY ALL RIGHTS TO
TRADE SECRETS AND OTHER PRODUCTS RELATING TO THE COMPANY’S BUSINESS DEVELOPED BY
HIM ALONE OR IN CONJUNCTION WITH OTHERS AT ANY TIME WHILE RENDERING SERVICES TO
OR ON BEHALF OF THE COMPANY.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS PARAGRAPH AND OF ANY APPLICABLE EMPLOYEE OR INDEPENDENT
CONTRACTOR MANUAL OR SIMILAR POLICY OF THE COMPANY, THE PROVISIONS OF THIS
PARAGRAPH WILL GOVERN.


(C)           PROTECTION OF BUSINESS.  CONSULTANT ACKNOWLEDGES (I) THAT THE
COMPANY HAS DEVOTED EXTENSIVE TIME, EFFORT AND RESOURCES IN MAINTAINING A STABLE
WORKFORCE AND THAT, SOLELY AS A RESULT OF HIS EMPLOYMENT WITH VORNADO REALTY
TRUST AND HIS FUTURE PROVISION OF SERVICES TO THE COMPANY AS PROVIDED HEREIN,
CONSULTANT HAS HAD AND WILL CONTINUE TO HAVE DIRECT CONTACT AND DEALINGS WITH
EMPLOYEES OF AND OTHER SERVICES PROVIDERS TO THE COMPANY, AND (II) THAT IN SUCH
ROLES THE CONSULTANT HAS RECEIVED AND IS EXPECTED TO RECEIVE CONFIDENTIAL
INFORMATION OF THE COMPANY, INCLUDING COMPANY TRADE SECRETS, AND THEREFORE,
CONSULTANT ACKNOWLEDGES AND AGREES THAT THE FOLLOWING RESTRICTIONS ARE BOTH
REASONABLE AND COMMENSURATE WITH AND IN LIGHT OF THE FOREGOING:  DURING THE
RESTRICTED PERIOD (AS DEFINED HEREIN BELOW), CONSULTANT WILL NOT (X) ENGAGE IN
ANY COMPETING BUSINESS (AS DEFINED BELOW) OR PURSUE OR ATTEMPT TO DEVELOP OR TO
DIRECT TO ANY OTHER ENTITY ANY PROJECT KNOWN TO CONSULTANT AND WHICH THE COMPANY
IS OR WAS PURSUING, DEVELOPING OR ATTEMPTING TO DEVELOP DURING THE TERM (A
“PROJECT”), OR INTERFERE OR OTHERWISE COMPETE (OTHER THAN IN CONNECTION WITH
PERFORMING SERVICES FOR THE COMPANY OR ITS AFFILIATES WITH REGARD TO OTHER
PROPERTIES MANAGED BY THE COMPANY OR ITS AFFILIATES WITH THE CONSENT OF THE
CHAIRMAN OF THE BOARD) WITH ANY ACTIVE LEASE NEGOTIATIONS OF THE COMPANY WHICH
CONSULTANT IS OR WAS ACTIVELY INVOLVED IN CONDUCTING OR STRATEGIZING ON BEHALF
OF THE COMPANY OR ITS AFFILIATES] AND (Y) CONSULTANT WILL NOT SOLICIT ANY
OFFICER, EMPLOYEE (OTHER THAN SECRETARIAL STAFF) OR EXCLUSIVE OR PRIMARY
CONSULTANT OF THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY.  “COMPETING
BUSINESS” MEANS ANY BUSINESS THAT IS ENGAGED IN THE WASHINGTON, D.C.
METROPOLITAN AREA, DIRECTLY OR INDIRECTLY, IN THE FINANCING, ACQUISITION,
OPERATION, MANAGEMENT, LEASING OR DISPOSITION OF ANY COMMERCIAL OFFICE REAL
ESTATE PROPERTY OR ANY IMPROVEMENTS THEREOF ON BEHALF OF ANY PUBLIC OR
NON-PUBLIC COMPANY, OTHER THAN ACTIVITIES SET FORTH IN EXHIBIT A HERETO. 
“RESTRICTED PERIOD” MEANS (A) THE PERIOD DURING AND THROUGH THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, WITH RESPECT TO ANY COMPETING BUSINESS THAT
DIRECTLY COMPETES WITH THE COMPANY, INCLUDING BOSTON PROPERTIES, FIRST POTOMAC
REALTY TRUST AND BRANDYWINE REALTY TRUST, (B) FOUR (4) MONTHS AFTER THE
EFFECTIVE DATE, WITH RESPECT TO ANY OTHER COMPETING BUSINESS THAT IS APPROVED BY
THE CHAIRMAN OF THE BOARD OF THE COMPANY IN HIS OR HER SOLE DISCRETION UPON
REQUEST FROM THE CONSULTANT, AND (C) WITH RESPECT TO CLAUSE (Y) ABOVE, THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE.  FOR THE AVOIDANCE OF DOUBT, CONSULTANT’S
INTEREST IN, AND CONTINUING SERVICES ON BEHALF OF, THE WATERFRONT STATION
PROJECT AT ANY TIME SHALL NOT BE DEEMED A CONFLICT OF INTERESTS BY CONSULTANT
UNDER SECTION 3 (OR OTHERWISE) OR A VIOLATION OF THIS SECTION 10(C).


(D)           INJUNCTIVE RELIEF.  IN ADDITION TO ANY OTHER REMEDY AVAILABLE TO
THE COMPANY UNDER APPLICABLE LAW, IN THE EVENT OF A BREACH OR THREATENED BREACH
OF THIS SECTION 10, CONSULTANT AGREES THAT THE COMPANY SHALL BE ENTITLED TO SEEK
INJUNCTIVE RELIEF IN A COURT OF


 

-5-

 

 

--------------------------------------------------------------------------------

                                                                                                                                                           
  


APPROPRIATE JURISDICTION TO REMEDY ANY SUCH BREACH OR THREATENED BREACH,
CONSULTANT ACKNOWLEDGING THAT DAMAGES WOULD BE INADEQUATE AND INSUFFICIENT.


(E)           CONTINUING OPERATION.  EXCEPT AS SPECIFICALLY PROVIDED IN THIS
SECTION 10, THE TERMINATION OF THIS AGREEMENT, THE TERM AND CONSULTANT’S
ENGAGEMENT HEREUNDER SHALL HAVE NO EFFECT ON THE CONTINUING OPERATION OF THIS
SECTION 10.  FOR THE AVOIDANCE OF DOUBT, FOLLOWING A NONRENEWAL OF THE AGREEMENT
BY THE COMPANY, CONSULTANT SHALL CONTINUE TO BE SUBJECT TO THOSE PROVISIONS THAT
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE TERM, INCLUDING WITHOUT
LIMITATION, THOSE PROVIDED IN SECTION 10. 


11.         INDEMNIFICATION. 


(A)           THE COMPANY AGREES THAT IF CONSULTANT IS MADE A PARTY TO OR
THREATENED TO BE MADE A PARTY TO OR IS REQUESTED TO BE MADE A WITNESS IN ANY
ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE (A “PROCEEDING”), BY REASON OF THE FACT THAT CONSULTANT IS OR WAS
A CONSULTANT TO, OR TRUSTEE, DIRECTOR OR OFFICER OF, THE COMPANY OR IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY OR ANY SUBSIDIARY OR EITHER THEREOF AS A
CONSULTANT TO, OR TRUSTEE, DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT OF,
ANOTHER CORPORATION OR A PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE,
INCLUDING, WITHOUT LIMITATION, SERVICE WITH RESPECT TO EMPLOYEE BENEFIT PLANS,
WHETHER OR NOT THE BASIS OF SUCH PROCEEDING IS ALLEGED ACTION IN AN OFFICIAL
CAPACITY AS A CONSULTANT, TRUSTEE, DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT
WHILE SERVING AS A CONSULTANT, TRUSTEE, DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR
AGENT, CONSULTANT SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE COMPANY TO THE
FULLEST EXTENT AUTHORIZED BY APPLICABLE LAW (INCLUDING THE ADVANCEMENT OF
APPLICABLE, REASONABLE LEGAL FEES AND EXPENSES), AS THE SAME EXISTS OR MAY
HEREAFTER BE AMENDED, AGAINST ALL LIABILITIES, COSTS, FEES  AND OTHER  EXPENSES 
INCURRED OR SUFFERED BY CONSULTANT IN CONNECTION THEREWITH, AND SUCH
INDEMNIFICATION SHALL CONTINUE AS TO CONSULTANT EVEN IF CONSULTANT HAS CEASED TO
BE AN OFFICER, DIRECTOR, TRUSTEE OR AGENT, OR IS NO LONGER  RENDERING CONSULTING
SERVICES TO OR ON BEHALF OF  THE COMPANY AND SHALL INURE TO THE BENEFIT OF HIS
HEIRS, EXECUTORS AND ADMINISTRATORS.


12.         SUCCESSORS; BINDING AGREEMENT. 


(A)           COMPANY’S SUCCESSORS. NO RIGHTS OR OBLIGATIONS OF THE COMPANY
UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT THAT THE COMPANY WILL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.


(B)           CONSULTANT’S SUCCESSORS. NO RIGHTS OR OBLIGATIONS OF CONSULTANT
UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY CONSULTANT OTHER THAN HIS
RIGHTS TO PAYMENTS OR BENEFITS HEREUNDER, WHICH MAY BE TRANSFERRED ONLY BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION. IF CONSULTANT SHOULD DIE FOLLOWING HIS
DATE OF TERMINATION WHILE ANY AMOUNTS WOULD STILL BE PAYABLE TO HIM HEREUNDER IF
HE HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS UNLESS OTHERWISE PROVIDED HEREIN
SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR
PERSONS SO APPOINTED IN WRITING BY CONSULTANT, OR OTHERWISE TO HIS LEGAL
REPRESENTATIVES OR ESTATE.


13.         NOTICE. FOR THE PURPOSES OF THIS AGREEMENT, NOTICES, DEMANDS AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO


 

                                                                               

-6-

 

--------------------------------------------------------------------------------

                                                                                                                                                           
  


HAVE BEEN DULY GIVEN WHEN DELIVERED EITHER PERSONALLY OR BY UNITED STATES
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:

If to Consultant: 

Address on file with the Company

With a copy to:

Katzke & Morgenbesser LLP

1345 Avenue of the Americas

New York, NY 10105

Attention: Henry I. Morgenbesser, Esq.

 

If to the Company: 

JBG SMITH Properties

4445 Willard Avenue, Suite 400

Chevy Chase, Maryland 20815
Attention:  General Counsel

 


14.         RESOLUTION OF DIFFERENCES OVER BREACHES OF AGREEMENT. THE PARTIES
SHALL USE GOOD FAITH EFFORTS TO RESOLVE ANY CONTROVERSY OR CLAIM ARISING OUT OF,
OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, FIRST IN ACCORDANCE WITH
THE COMPANY’S INTERNAL REVIEW PROCEDURES, EXCEPT THAT THIS REQUIREMENT SHALL NOT
APPLY TO ANY CLAIM OR DISPUTE UNDER OR RELATING TO SECTION 10  OF THIS
AGREEMENT. IF DESPITE THEIR GOOD FAITH EFFORTS, THE PARTIES ARE UNABLE TO
RESOLVE SUCH CONTROVERSY OR CLAIM THROUGH THE COMPANY’S INTERNAL REVIEW
PROCEDURES, THEN SUCH CONTROVERSY OR CLAIM SHALL BE RESOLVED BY ARBITRATION IN
MARYLAND, IN ACCORDANCE WITH THE RULES THEN APPLICABLE OF THE AMERICAN
ARBITRATION ASSOCIATION (PROVIDED THAT THE COMPANY SHALL PAY THE FILING FEE AND
ALL HEARING FEES, ARBITRATOR EXPENSES AND COMPENSATION FEES, AND ADMINISTRATIVE
AND OTHER FEES ASSOCIATED WITH ANY SUCH ARBITRATION), AND JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF.  IF ANY CONTEST OR DISPUTE SHALL ARISE BETWEEN THE COMPANY
AND CONSULTANT REGARDING ANY PROVISION OF THIS AGREEMENT, THE COMPANY SHALL
REIMBURSE CONSULTANT FOR ALL LEGAL FEES AND EXPENSES REASONABLY INCURRED BY
CONSULTANT IN CONNECTION WITH SUCH CONTEST OR DISPUTE, BUT ONLY IF CONSULTANT IS
SUCCESSFUL IN RESPECT OF SUBSTANTIALLY ALL OF CONSULTANT’S CLAIMS BROUGHT AND
PURSUED IN CONNECTION WITH SUCH CONTEST OR DISPUTE.


15.         MISCELLANEOUS. 


(A)           AMENDMENTS. NO PROVISIONS OF THIS AGREEMENT MAY BE AMENDED,
MODIFIED, OR WAIVED UNLESS SUCH AMENDMENT OR MODIFICATION IS AGREED TO IN
WRITING SIGNED BY CONSULTANT AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY,
AND SUCH WAIVER IS SET FORTH IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.
THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


(B)           FULL SETTLEMENT. THE COMPANY’S OBLIGATIONS TO MAKE THE PAYMENTS
PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER WILL NOT (ABSENT FRAUD OR WILLFUL MISCONDUCT OR A TERMINATION FOR
CAUSE) BE AFFECTED BY ANY SET-OFFS, COUNTERCLAIMS, RECOUPMENT, DEFENSE, OR OTHER
CLAIM, RIGHT OR ACTION THAT THE COMPANY MAY


 

                                                                               

-7-

 

--------------------------------------------------------------------------------

                                                                                                                                                           
  


HAVE AGAINST CONSULTANT OR OTHERS.  AFTER TERMINATION OF THE TERM, IN NO EVENT
WILL CONSULTANT BE OBLIGATED TO SEEK EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY
OF MITIGATION OF THE AMOUNTS PAYABLE TO CONSULTANT UNDER ANY OF THE PROVISIONS
OF THIS AGREEMENT AND SUCH AMOUNTS WILL NOT BE REDUCED WHETHER OR NOT CONSULTANT
OBTAINS OTHER EMPLOYMENT.


(C)           GOVERNING LAW. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MARYLAND WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.


16.         ENTIRE AGREEMENT. THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND
SUPERSEDES ALL PRIOR AGREEMENTS, TERM SHEETS, PROMISES, COVENANTS, ARRANGEMENTS,
COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY
OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN RESPECT OF SUCH
SUBJECT MATTER. ANY OTHER PRIOR AGREEMENT OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY TERMINATED AND CANCELLED, OTHER
THAN ANY EQUITY AGREEMENTS OR ANY COMPENSATORY PLAN OR PROGRAM IN WHICH
CONSULTANT IS A PARTICIPANT ON THE EFFECTIVE DATE. 


17.         409A COMPLIANCE. 


(A)           THIS AGREEMENT IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A. TO THE EXTENT THAT ANY PROVISION IN THIS AGREEMENT IS AMBIGUOUS AS
TO ITS COMPLIANCE WITH SECTION 409A OR TO THE EXTENT ANY PROVISION IN THIS
AGREEMENT MUST BE MODIFIED TO COMPLY WITH SECTION 409A (INCLUDING, WITHOUT
LIMITATION, TREASURY REGULATION 1.409A-3(C)), SUCH PROVISION SHALL BE READ, OR
SHALL BE MODIFIED (WITH THE MUTUAL CONSENT OF THE PARTIES, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD), AS THE CASE MAY BE, IN SUCH A MANNER SO THAT ALL
PAYMENTS DUE UNDER THIS AGREEMENT SHALL COMPLY WITH SECTION 409A. FOR PURPOSES
OF SECTION 409A, EACH PAYMENT MADE UNDER THIS AGREEMENT SHALL BE TREATED AS A
SEPARATE PAYMENT. IN NO EVENT MAY CONSULTANT, DIRECTLY OR INDIRECTLY, DESIGNATE
THE CALENDAR YEAR OF PAYMENT.


(B)           ALL REIMBURSEMENTS PROVIDED UNDER THIS AGREEMENT SHALL BE MADE OR
PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A, INCLUDING, WHERE
APPLICABLE, THE REQUIREMENT THAT (I) ANY REIMBURSEMENT IS FOR EXPENSES INCURRED
DURING CONSULTANT’S LIFETIME (OR DURING A SHORTER PERIOD OF TIME SPECIFIED IN
THIS AGREEMENT), (II) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT DURING A
CALENDAR YEAR MAY NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY
OTHER CALENDAR YEAR, (III) THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE MADE
ON OR BEFORE THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE
EXPENSE IS INCURRED, AND (IV) THE RIGHT TO REIMBURSEMENT IS NOT SUBJECT TO
LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


(C)           CONSULTANT FURTHER ACKNOWLEDGES THAT ANY TAX LIABILITY INCURRED BY
CONSULTANT UNDER SECTION 409A OF THE CODE IS SOLELY THE RESPONSIBILITY OF
CONSULTANT.


18.         REPRESENTATIONS. CONSULTANT REPRESENTS AND WARRANTS TO THE COMPANY
THAT HE IS UNDER NO CONTRACTUAL OR OTHER BINDING LEGAL RESTRICTION WHICH WOULD
PROHIBIT HIS FROM ENTERING INTO AND PERFORMING UNDER THIS AGREEMENT OR THAT
WOULD LIMIT THE PERFORMANCE HIS DUTIES UNDER THIS AGREEMENT.


19.         COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT SHALL
BECOME BINDING WHEN ONE


 

                                                                               

-8-

 

--------------------------------------------------------------------------------

                                                                                                                                                           
  


OR MORE COUNTERPARTS HEREOF, INDIVIDUALLY OR TAKEN TOGETHER, SHALL BEAR THE
SIGNATURES OF ALL OF THE PARTIES REFLECTED HEREON AS THE SIGNATORIES.
PHOTOGRAPHIC, FAXED OR PDF COPIES OF SUCH SIGNED COUNTERPARTS MAY BE USED IN
LIEU OF THE ORIGINALS FOR ANY PURPOSE.

[signature page follows]

                                                                               

-9-

 

--------------------------------------------------------------------------------

 

                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement on the date first above written.

 

 

COMPANY:

JBG SMITH Properties, a Maryland real

estate investment trust

 

 

 

 

 

 

CONSULTANT:

 

 

By:

  /s/ Joseph Macnow

 

  /s/ Mitchell Schear

 

 

 

Name: Joseph Macnow

 

Mitchell Schear

 

 

 

Title: Executive Vice President

 

 

 

{  }                                                                            
 

­

 

 

 

 

­

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

“Excluded  Activities” means the following:

 

1. The right to engage, in the Washington, D.C. metropolitan area (the
"Non‑Compete Area"), in any way, directly or indirectly, in the financing,
acquisition, operation, development, leasing or disposition of any primarily
(determined on a relative square foot basis) commercial real estate property or
any improvements thereof ("Ownership Prohibited Activities") on behalf of any
private company (a "Prohibited Company") where the projects of the Prohibited
Company directly related to Ownership Prohibited Activities in the Non-Compete
Area involve ownership and control of operating properties of less than
3,500,000 rentable square feet (not including any square footage with respect to
properties listed in Item 6 below).

 

2. The right to engage, in the Non-Compete area, in any way, directly or
indirectly, in the management and leasing of any primarily (determined on a
relative square foot basis) commercial office real estate property or any
improvements thereof ("Management Prohibited Activities") on behalf of any
Prohibited Company where the projects of the Prohibited Company directly related
to Management Prohibited Activities in the Non‑Compete Area involve management
of operating properties of less than 6,000,000 rentable square feet (not
including any square footage with respect to properties listed in Item 6 below).

 

3. The right to engage in Ownership Prohibited Activities and Management
Prohibited Activities through a company started by Executive following the
termination of the Employment Period.

 

4. The right to engage in lease brokerage (representing only tenants (excluding
any Tenant), sales brokerage or mortgage brokerage activities.

 

5. The acquisition, ownership, development, management, leasing or disposition
of any property by any entity in which Executive owns or acquires an equity
interest as a minority passive investor (including, without limitation, as a
limited partner or a non­operating member of a limited liability company) having
no managerial or similar role with respect to such property.

 

6. Oversight of specified investments, passive investments and investments not
being transferred 100% to the Company pursuant to the transactions authorized by
the Contribution Agreement, including the following:

 

a. Waterfront

b. Central Place

c. 2099 Pennsylvania Avenue N.W.

 

7. Acting as consultant to governmental entities of the District of Columbia in
connection with real estate developments.

{  }                                                                            
 

 

­

--------------------------------------------------------------------------------

 

EXHIBIT B

GENERAL RELEASE AND WAIVER OF CLAIMS

 

 

General Release AND WAIVER OF CLAIMS  (this “Release”), by Mitchell Schear
(“Consultant”) in favor of JBG SMITH Properties, a Maryland real estate
investment trust (together with its affiliates, the “Company”), stockholders,
beneficial owners of its stock, its current or former officers, directors,
employees, members, attorneys and agents, and their predecessors (including
Vornado Realty Trust, a Maryland real estate investment trust and Vornado Realty
L.P., a Delaware limited partnership, and JBG Properties Inc., a Maryland
corporation and JBG/Operating Partners, L.P., a Delaware limited partnership),
successors and assigns, individually and in their official capacities (together,
the “Released Parties”).

WHEREAS, Consultant has provided services to the Company;  

WHEREAS, Consultant’s provision of services to the Company was terminated,
effective as of _______________ (the “Termination Date”); and  

WHEREAS, Consultant is seeking certain payments under Section 7(b) of the
consulting agreement entered into by the Company and Consultant dated as of
March 10, 2017 (the “Consulting Agreement”), that are conditioned on the
effectiveness of this Release.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1.            General Release.  Consultant knowingly and voluntarily waives,
terminates, cancels, releases and discharges forever the Released Parties from
any and all suits, actions, causes of action, claims, allegations, rights,
obligations, liabilities, demands, entitlements or charges (collectively,
“Claims”) that Consultant (or Consultant’s heirs, executors, administrators,
successors and assigns) has or may have, whether known, unknown or unforeseen,
vested or contingent, by reason of any matter, cause or thing occurring at any
time before and including the date of this Release arising under or in
connection with Consultant’s provision of services or termination of such
services to the Company, including, without limitation:  Claims under United
States federal, state or local law and the national or local law of any foreign
country (statutory or decisional), for wrongful, abusive, constructive or
unlawful discharge or dismissal, for breach of any contract, or for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or any other unlawful criterion or
circumstance, including rights or Claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), violations of the Equal Pay Act, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1991, the Employee Retirement Income Security Act, the
Worker Adjustment Retraining and Notification Act, the Family Medical Leave Act,
including all amendments to any of the aforementioned acts; and violations of
any other federal, state, or municipal fair employment statutes or laws,
including, without limitation, violations of any other law, rule, regulation, or
ordinance pertaining to employment, wages, compensation, hours worked, or any
other Claims for compensation or bonuses, whether or not paid under any
compensation plan or arrangement; breach of contract; tort and other common law
Claims; defamation; libel; slander; impairment of economic opportunity
defamation; sexual harassment; retaliation;

{  }                                                                            
 

­

 

­

--------------------------------------------------------------------------------

 

attorneys’ fees; emotional distress; intentional infliction of emotional
distress; assault; battery, pain and suffering; and punitive or exemplary
damages.  In addition, in consideration of the provisions of this Release,
Consultant further agrees to waive any and all rights under the laws of any
jurisdiction in the United States, or any other country, that limit a general
release to those Claims that are known or suspected to exist in Consultant’s
favor as of the Effective Date (as defined below).

2.            Surviving Claims.  Notwithstanding anything herein to the
contrary, this Release shall not:

                                            (i)        release any Claims for
payment of amounts payable under the Consulting Agreement (including under
Section 7(b) thereof);

                                           (ii)        release any Claims for
employee benefits under plans covered by ERISA to the extent any such Claim may
not lawfully be waived or for any payments or benefits under any plans of the
Company that have vested in accordance with the terms of such plans; 

                                          (iii)        release any Claim that
may not lawfully be waived;

                                          (iv)        release any Claim for
indemnification and D&O insurance in accordance with the Consulting Agreement
and with applicable laws and the corporate governance documents of the Company;
or

                                           (v)        prohibit Consultant from
reporting possible violations of federal law or regulation or making other
disclosures that are protected under (or claiming any award under) the
whistleblower provisions of federal law or regulation.

3.            Additional Representations.  Consultant further represents and
warrants that Consultant has not filed any civil action, suit, arbitration,
administrative charge, or legal proceeding against any Released Party nor, has
Consultant assigned, pledged, or hypothecated as of the Effective Date any Claim
to any person and no other person has an interest in the Claims that he is
releasing.

4.            Acknowledgements by Consultant.  Consultant acknowledges and
agrees that Consultant has read this Release in its entirety and that this
Release is a general release of all known and unknown Claims.  Consultant
further acknowledges and agrees that:

                                            (i)        this Release does not
release, waive or discharge any rights or Claims that may arise for actions or
omissions after the Effective Date of this Release and Consultant acknowledges
that he is not releasing, waiving or discharging any ADEA Claims that may arise
after the Effective Date of this Release;

                                           (ii)        Consultant is entering
into this Release and releasing, waiving and discharging rights or Claims only
in exchange for consideration which he is not already entitled to receive;

                                          (iii)        Consultant has been
advised, and is being advised by the Release, to consult with an attorney before
executing this Release; Consultant

–2–

­

­

--------------------------------------------------------------------------------

 

acknowledges that he has consulted with counsel of his choice concerning the
terms and conditions of this Release;

                                          (iv)        Consultant has been
advised, and is being advised by this Release, that he has been given at least
[21][45]  days within which to consider the Release, but Consultant can execute
this Release at any time prior to the expiration of such review period; and

                                           (v)        Consultant is aware that
this Release shall become null and void if he revokes his agreement to this
Release within seven (7) days following the date of execution of this Release. 
Consultant may revoke this Release at any time during such seven-day period by
delivering (or causing to be delivered) to the Company written notice of his
revocation of this Release no later than 5:00 p.m. Eastern time on the seventh
(7th) full day following the date of execution of this Release (the “Effective
Date”).  Consultant agrees and acknowledges that a letter of revocation that is
not received by such date and time will be invalid and will not revoke this
Release.

5.            Cooperation With Investigations and Litigation.  Consultant
agrees, upon the Company’s advance request, to reasonably cooperate with the
Company in any investigation, litigation, arbitration or regulatory proceeding
regarding events that occurred during Consultant’s tenure with the Company or
its affiliate, including making himself or herself reasonably available to
consult with Company’s counsel, to provide information and to give testimony; it
being understood that such cooperation will, if feasible, be scheduled in
coordination with Consultant such that it not unreasonably interfere with
Consultant’s then current business, employment and personal commitments. 
Company will reimburse Consultant for reasonable out-of-pocket expenses
Consultant incurs in extending such cooperation (including his legal fees and
expenses incurred if the Company and Consultant agree in good faith that he
needs to retain independent counsel in order to provide such cooperation), so
long as Consultant provides advance written notice (if reasonably feasible under
the then prevailing circumstances) of Consultant’s request for reimbursement and
provides satisfactory documentation of the expenses.  Nothing in this section is
intended to, and shall not, restrict or limit the Consultant from exercising his
or her protected rights in Section 2 hereof or restrict or limit the Consultant
from providing truthful information in response to a subpoena, other legal
process or valid governmental inquiry.

6.            Non-Disparagement.  Consultant agrees not to make any defamatory
or derogatory statements concerning the Company or any of its affiliates or
predecessors and their respective directors, officers and employees.  Nothing in
this section is intended to, and shall not, restrict or limit the Consultant
from exercising his or her protected rights in Section 2 hereof or restrict or
limit the Consultant from providing truthful information in response to a
subpoena, other legal process or valid governmental inquiry or in the event of
litigation between the Consultant and the Company or its affiliates.

7.            Governing Law.  To the extent not subject to federal law, this
Release will be governed by and construed in accordance with the law of the
State of Maryland applicable to contracts made and to be performed entirely
within that state.

–3–

­

­

--------------------------------------------------------------------------------

 

8.            Severability.  If any provision of this Release should be declared
to be unenforceable by any administrative agency or court of law, then remainder
of the Release shall remain in full force and effect. 

9.            Captions; Section Headings.  Captions and section headings used
herein are for convenience only and are not a part of this Release and shall not
be used in construing it.

10.         Counterparts; Facsimile Signatures.  This Release may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original instrument without the production of any other
counterpart.  Any signature on this Release, delivered by either party by
photographic, facsimile or PDF shall be deemed to be an original signature
thereto.

IN WITNESS WHEREOF, Consultant has signed this Release on _________ ____, 20___.
[To be dated on or after the Termination Date.]

 

                                                           
                                                                          

 

–4–

­

­

--------------------------------------------------------------------------------